Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 04/18/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Response to Arguments
This is in response to an application/remarks made filed on 03/16/2021.
Claim 1 has been amended and Claims 3 and 12-16 were previously canceled.
Claim 1 has been amended to recited the newly added limitation that is, “…wherein when the selection switch is connected to the first connection, the electric machine is configured to receive or transmit power; wherein when the selection switch is connected to the second connection, the power circuit feeds DC voltage to an AC 
In view of Applicant Argument/Remarks Made to an amended independent claims have been fully considered and they are persuasive. Thus upon further consideration with a prior art search, a notice of allowance is made.

Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, 
Claims 2 and 4-11 are allowable because of dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/S. T./           Examiner, Art Unit 2859                                                                                                                                                                                             



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859